Case: 12-11330     Date Filed: 04/03/2013   Page: 1 of 2




                                                               [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 12-11330
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket Nos. 2:11-cv-00643-JES-SPC,
                           2:06-cr-00060-JES-SPC-2

MAIKEN AGUILA,

                                                               Petitioner-Appellant,

                                       versus

UNITED STATES OF AMERICA,

                                                              Respondent-Appellee.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                   (April 3, 2013)

Before TJOFLAT, MARTIN and FAY, Circuit Judges.

PER CURIAM:

      Maiken Aguila, a legal permanent resident facing deportation to Cuba

following his guilty plea in 2006 to a federal charge of possession with intent to
                Case: 12-11330        Date Filed: 04/03/2013      Page: 2 of 2


distribute marijuana plants, appeals the District Court’s order denying his petition

for writ of error coram nobis, pursuant to 28 U.S.C. § 1651. 1 As a basis for his

petition, Aguila asserted that his judgment and conviction should be vacated in

light of Padilla v. Kentucky, 559 U.S. ___, 130 S.Ct. 1473, 176 L.Ed.2d 284

(2010), because his previous counsel was ineffective for failing to inform him, or

misinforming him, of the immigration consequences of pleading guilty.

       After the parties filed their briefs on appeal, the Supreme Court issued its

decision in Chaidez v. United States, No. 11-820, slip. op. at 5-6, 15 (U.S. Feb. 20,

2013), also a coram nobis case where the petitioner sought the retroactive

applicability of Padilla to her conviction. In Chaidez, the Court held that Padilla

announced a new constitutional rule of criminal procedure, and was not retroactive

to defendants whose convictions became final before its issuance. Chaidez, slip.

op. at 15. In light of Chaidez, Aguila cannot seek, as he does here, coram nobis

relief on the ground that Padilla retroactively applies to his conviction.

Accordingly, we affirm the District Court’s order denying his coram nobis petition.

       AFFIRMED.



       1
           Aguila explicitly referenced in his notice of appeal the District Court’s February 2012
order denying his writ of error coram nobis, but incorrectly described that order as one also
dismissing his 28 U.S.C. § 2255 and audita querela motions. Because his intent, as evidenced
by the record, was only to appeal the denial of his coram nobis petition, we lack jurisdiction to
consider the dismissal of his § 2255 and audita querela motions. See Osterneck v. E.T. Barwick
Indust., Inc., 825 F.2d 1521, 1528-29 (11th Cir. 1987).

                                                2